Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/558,653 filed 12/22/2021 has been examined.
In this Office Action, claims 1-24 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,281,662. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.


Current Application 
U.S. Patent #11,281,662 (App. 16830578)
1. A method for extracting information from a data store, the method comprising:
automatically receiving, by a computing entity, an extractable packet data object, wherein (a) the extractable packet data object is an XML document, (b) a data artifact packet data object is generated based at least in part on the extractable packet data object, (c) the data artifact packet data object comprises an entity identifier identifying a subject entity, (d) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, and (e) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;
automatically generating, by the computing entity, a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a data store or aggregated from retrieved empty values;
automatically traversing, by the computing entity, each of the plurality of container nodes of the container tree data structure, 


wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the data store for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the automated traversal, automatically processing, by the computing entity, the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generating, by the computing entity and based at least in part on the observable groups, an information message comprising the observable group.

2. The method of claim 1, wherein a hierarchy of container nodes of the container tree data structure is determined based at least in part on the graph-based domain ontology.
3. The method of claim 1, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node.
4. The method of claim 1, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is not present in the container tree data structure:
(a) constructing the container node having the determine type,
(b) storing the observable and a corresponding empty value in the container node, and
inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology.
5. The method of claim 1, wherein the automated traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer.
6. The method of claim 1, wherein the requested information message is configured to be provided, at least in part, via a portlet for user consumption.
7. The method of claim 1, wherein the automated traversal of the container tree data structure comprises retrieving the originating source vocabulary corresponding to the values.
8. The method of claim 1, further comprising retrieving a confidence score corresponding to at least a portion of an observable group from the data store, wherein the information message comprises the confidence score.
9. A system comprising one or more processors, one or more memory storage areas comprising program code, the one or more memory storage areas and the program code configured to, with the one or more processors, cause the system to at least:
automatically receive an extractable packet data object, wherein (a) the extractable packet data object is an XML document, (b) a data artifact packet data object is generated based at least in part on the extractable packet data object, (c) the data artifact packet data object comprises an entity identifier identifying a subject entity, (d) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, and (e) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;
automatically generate a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a data store or aggregated from retrieved empty values;
automatically traverse each of the plurality of container nodes of the container tree data structure, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the data store for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the automated traversal, automatically process the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generate, based at least in part on the observable groups, an information message comprising the observable group.
10. The system of claim 9, wherein a hierarchy of container nodes of the container tree data structure is determined based at least in part on the graph-based domain ontology.
11. The system of claim 9, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node.
12. The system of claim 9, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is not present in the container tree data structure:
(a) constructing the container node having the determine type,
(b) storing the observable and a corresponding empty value in the container node, and
inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology.
13. The system of claim 9, wherein the automated traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer.
14. The system of claim 9, wherein the requested information message is configured to be provided, at least in part, via a portlet for user consumption.
15. The system of claim 9, wherein the automated traversal of the container tree data structure comprises retrieving the originating source vocabulary corresponding to the values.
16. The system of claim 9, wherein the one or more memory storage areas and the program code are further configured to, with the one or more processors, cause the system to at least retrieve a confidence score corresponding to at least a portion of an observable group from the data store, wherein the information message comprises the confidence score.
17. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code stored therein, the computer-readable program code configured to at least:
automatically receive an extractable packet data object, wherein (a) the extractable packet data object is an XML document, (b) a data artifact packet data object is generated based at least in part on the extractable packet data object, (c) the data artifact packet data object comprises an entity identifier identifying a subject entity, (d) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, and (e) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;
automatically generate a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a data store or aggregated from retrieved empty values;
automatically traverse each of the plurality of container nodes of the container tree data structure, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the data store for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the automated traversal, automatically process the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generate, based at least in part on the observable groups, an information message comprising the observable group.
18. The computer program product of claim 17, wherein a hierarchy of container nodes of the container tree data structure is determined based at least in part on the graph-based domain ontology.
19. The computer program product of claim 17, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node.
20. The computer program product of claim 17, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is not present in the container tree data structure:
(a) constructing the container node having the determine type,
(b) storing the observable and a corresponding empty value in the container node, and
inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology.
21. The computer program product of claim 17, wherein the automated traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer.
22. The computer program product of claim 17, wherein the requested information message is configured to be provided, at least in part, via a portlet for user consumption.
23. The computer program product of claim 17, wherein the automated traversal of the container tree data structure comprises retrieving the originating source vocabulary corresponding to the values.
24. The computer program product of claim 17, wherein the computer-readable program code is further configured to retrieve a confidence score corresponding to at least a portion of an observable group from the data store, wherein the information message comprises the confidence score.
1. A method for extracting information from a relational database, the method comprising:
automatically receiving, by a computing entity, an extractable packet data object, wherein (a) the extractable packet data object is an XML document, (b) a data artifact packet data object is generated based at least in part on the extractable packet data object, (c) the data artifact packet data object comprises an entity identifier identifying a subject entity, (d) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, and (e) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;
automatically generating, by the computing entity, a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a relational database or aggregated from retrieved empty values;
automatically traversing, by the computing entity, each of the plurality of container nodes of the container tree data structure in a depth-first traversal, 

wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the relational database for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically processing, by the computing entity, the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generating, by the computing entity and based at least in part on the observable groups, an information message comprising the observable group.

2. The method of claim 1, wherein a hierarchy of container nodes of the container tree data structure is determined based at least in part on the graph-based domain ontology.
3. The method of claim 1, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node.
4. The method of claim 1, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is not present in the container tree data structure:
(a) constructing the container node having the determine type,
(b) storing the observable and a corresponding empty value in the container node, and
inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology.
5. The method of claim 1, wherein the depth-first traversal of the container tree data structure comprises aggregating two or more values of a sub container node to generate a value of container comprising the subcontainer.
6. The method of claim 1, wherein the requested information message is configured to be provided, at least in part, via a portlet for user consumption.
7. The method of claim 1, wherein the depth-first traversal of the container tree data structure comprises retrieving the originating source vocabulary corresponding to the values.
8. The method of claim 1, further comprising retrieving a confidence score corresponding to at least a portion of an observable group from the relational database, wherein the information message comprises the confidence score.
9. A system comprising one or more processors, one or more memory storage areas comprising program code, the one or more memory storage areas and the program code configured to, with the one or more processors, cause the system to at least:
automatically receive an extractable packet data object, wherein (a) the extractable packet data object is an XML, document, (b) a data artifact packet data object is generated based at least in part on the extractable packet data object, (c) the data artifact packet data object comprises an entity identifier identifying a subject entity, (d) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, and (e) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;
automatically generate a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a relational database or aggregated from retrieved empty values;
automatically traverse each of the plurality of container nodes of the container tree data structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the relational database for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically process the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generate, based at least in part on the observable groups, an information message comprising the observable group.
10. The system of claim 9, wherein a hierarchy of container nodes of the container tree data structure is determined based at least in part on the graph-based domain ontology.
11. The system of claim 9, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node.
12. The system of claim 9, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is not present in the container tree data structure:
(a) constructing the container node having the determine type,
(b) storing the observable and a corresponding empty value in the container node, and
inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology.
13. The system of claim 9, wherein the depth-first traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer.
14. The system of claim 9, wherein the requested information message is configured to be provided, at least in part, via a portlet for user consumption.
15. The system of claim 9, wherein the depth-first traversal of the container tree data structure comprises retrieving the originating source vocabulary corresponding to the values.
16. The system of claim 9, wherein the one or more memory storage areas and the program code are further configured to, with the one or more processors, cause the system to at least retrieve a confidence score corresponding to at least a portion of an observable group from the relational database, wherein the information message comprises the confidence score.
17. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code stored therein, the computer-readable program code configured to at least:
automatically receive an extractable packet data object, wherein (a) the extractable packet data object is an XML, document, (b) a data artifact packet data object is generated based at least in part on the extractable packet data object, (c) the data artifact packet data object comprises an entity identifier identifying a subject entity, (d) the data artifact packet data object comprises one or more ontology concept identifiers corresponding respectively to one or more concepts defined within a graph-based domain ontology, and (e) the graph-based domain ontology comprises a specific set or hierarchy of concepts and relationships among those concepts related to a domain;
automatically generate a container tree data structure comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, (c) each empty value is to be retrieved from a relational database or aggregated from retrieved empty values;
automatically traverse each of the plurality of container nodes of the container tree data structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the relational database for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable;
after the depth-first traversal, automatically process the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and
generate, based at least in part on the observable groups, an information message comprising the observable group.
18. The computer program product of claim 17, wherein a hierarchy of container nodes of the container tree data structure is determined based at least in part on the graph-based domain ontology.
19. The computer program product of claim 17, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable and a corresponding empty value in the container node.
20. The computer program product of claim 17, wherein automatically generating the container tree data structure comprises:
determining a type of container node that should contain an observable corresponding to an ontology concept identifier in the data artifact packet data object;
determining whether a container node having the determined type is present in the container tree data structure; and
responsive to determining that a container node having the determined type is not present in the container tree data structure:
(a) constructing the container node having the determine type,
(b) storing the observable and a corresponding empty value in the container node, and
inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology.
21. The computer program product of claim 17, wherein the depth-first traversal of the container tree data structure comprises aggregating two or more values of a subcontainer node to generate a value of container comprising the subcontainer.
22. The computer program product of claim 17, wherein the requested information message is configured to be provided, at least in part, via a portlet for user consumption.
23. The computer program product of claim 17, wherein the depth-first traversal of the container tree data structure comprises retrieving the originating source vocabulary corresponding to the values.
24. The computer program product of claim 17, wherein the computer-readable program code is further configured to retrieve a confidence score corresponding to at least a portion of an observable group from the relational database, wherein the information message comprises the confidence score.






Allowable Subject Matter
Claims 1-24 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Haines et al., US  Pub. No. 2022/0043702 A1, teaches a method, system, and computer product for processing information embedded in a text file with a grammar programming language is provided. A text file is parsed according to a set of rules and candidate textual shapes corresponding to potential interpretations of the text file are provided by compiling
a script. An output is provided, which may include either a processed value corresponding to a particular textual shape, or a textual representation of the text file that includes generic data structures that facilitate providing any of the candidate textual shapes, where the generic data structures are a function of the set of rules; and
Della-Libera et al., US Pub. No.: US 2010/0088674, teaches a method, system, and computer product for processing information embedded in a text file with a grammar programming language is provided. A text file is parsed according to a set of rules and candidate textual shapes corresponding to potential interpretations of the text file are provided by compiling
a script. An output is provided, which may include either a processed value corresponding to a particular textual shape, or a textual representation of the text file that includes generic data structures that facilitate providing any of the candidate textual shapes, where the generic data structures are a function of the set of rules.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152